Citation Nr: 0739285	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from June 1960 to May 1967 and 
from September 1967 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted the veteran's 
claims for compensable disability evaluations for 
degenerative disc disease of the lumbar spine, assigning a 
20 percent evaluation effective April 30, 2002, and for 
folliculitis, assigning a 10 percent evaluation effective 
April 30, 2002, determined that new and material evidence had 
not been received sufficient to reopen previously denied 
claims for service connection for a neck disorder and for 
headaches, and also denied the veteran's claim for service 
connection for chloracne due to herbicide exposure.  The 
veteran disagreed with this decision in October 2002 with 
respect to the application to reopen previously denied 
service connection claims for a neck disorder and for 
headaches and the denial of service connection for chloracne 
due to herbicide exposure.  He perfected a timely appeal on 
these claims in February 2004.

In June 2006, the Board denied the veteran's service 
connection claim for chloracne due to herbicide exposure and 
remanded the veteran's application to reopen previously 
denied service connection claims for a neck disorder and for 
headaches to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for additional development.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen these claims.  That is, the Board has 
a jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied the 
veteran's application to reopen his previously denied claims 
for service connection for a neck disorder and for headaches; 
this decision was not appealed.

2.  New and material evidence has not been received since the 
December 1989 RO decision in support of the veteran's claims 
for service connection for a neck disorder and for headaches.


CONCLUSIONS OF LAW

1.  The December 1989 RO decision, which denied the veteran's 
application to reopen his previously denied claims for 
service connection for a neck disorder and for headaches, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the December 1989 RO decision in 
support of the claims for service connection for a neck 
disorder and for headaches is not new and material; 
accordingly, these claims are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, and pursuant to the 
Board's June 2006 remand, the RO satisfied the duty to notify 
in a June 2006 letter which defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claims of service connection, and noted the 
evidence needed to substantiate the underlying claims of 
service connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That correspondence also advised the veteran of the 
Dingess requirements.  In response, the veteran notified VA 
in July 2006 that he had no further information or evidence 
to submit in connection with his application to reopen.

While the notice was not provided prior to the initial 
adjudication, the Board finds that the untimely notice was 
not prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The claims were subsequently readjudicated in an 
August 2006 supplemental statement of the case (SSOC), 
following the provision of notice.  As the claims for service 
connection for a neck disorder and for headaches are not 
reopened in this decision, no new disability ratings or 
effective dates for an award of benefits will be assigned.  
The claimant also has had the opportunity to submit 
additional argument and evidence, and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Dingess, supra.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  VA need not conduct an 
examination with respect to the claim of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  Thus, VA has substantially complied 
with the notice and assistance requirements and the veteran 
is not prejudiced by a decision on the claims at this time.

New & Material Evidence

In a December 1989 rating decision, the RO denied the 
veteran's application to reopen claims for service connection 
for a neck disorder and for headaches.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier. 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Because the veteran did not timely appeal the December 1989 
RO decision, it became final.

The claims for entitlement to service connection for a neck 
disorder and for headaches may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The veteran filed this application to 
reopen his claims for service connection for a neck disorder 
and for headaches in April 2002.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final RO 
decision in December 1989 consisted of the veteran's service 
medical records, VA clinical records, and the veteran's lay 
statements.  VA clinical records dated in December 1986 
showed severe tension-related headaches and complaints of 
cervical pain following a lifting injury and motor vehicle 
accident in 1965.  VA clinical records dated in March 1987 
showed headaches that came up from his neck and involved the 
front of his head.  There was no focalization or 
lateralization of any physical findings during these 
headaches.  In an October 1989 letter, the RO asked the 
veteran to authorize release of information from any doctor 
or hospital that recently provided him treatment.  The RO 
determined that the veteran had not responded to the October 
1989 letter requesting the release of information from any 
doctor or hospital that recently provided him treatment for 
either his claimed neck disorder or headaches.  Accordingly, 
in the absence of a medical nexus between any of the 
veteran's claimed disabilities and active service, and 
because the veteran did not provide the evidence requested in 
the October 1989 letter, the claims were denied.

In April 2002, the veteran applied to reopen his previously 
denied claims for service connection for a neck disorder and 
for headaches.  With respect to the veteran's application to 
reopen these previously denied service connection claims, the 
Board finds that the veteran has submitted evidence that is 
cumulative of other evidence of record, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating either of these claims.

The newly submitted evidence includes letters from several 
private physicians, VA clinical records, and the veteran's 
lay statements.  In a January 1988 letter, W.R.M, D.C. (-
initials used to protect privacy) (Dr. W.R.M.), stated that 
the veteran was being treated for headaches with neck pain.  
The veteran experienced headaches "for years, three and four 
times a week."  In a November 1989 letter, Dr. W.R.M. stated 
that the veteran was being treated on a per needed basis for 
headaches and neck pain and averaged 1-2 visits per month.  
In a January 1990 letter, A.R.S., D.C. (Dr. A.R.S.), stated 
that the veteran had been treated between March 1985 and June 
1986 for upper neck stiffness and headaches usually on the 
left side of the face and head.  The diagnosis was chronic 
cervical strain causing headaches and neck pain.  In a May 
2002 letter, Dr. W.R.N. stated that the veteran had been 
treated "for a number of years on an as needed basis" for 
complaints of neck problems and headaches.  VA clinical 
records contain diagnoses of questionable migraine headaches 
and vascular headaches.  A report of VA examination in August 
2002 notes that the veteran continued to complain of frequent 
headaches and neck pain.  His history included a motor 
vehicle accident that caused significant whiplash.  The VA 
examiner stated that the veteran continued to complain of 
neck pain and frequent headaches.

The evidence that was of record at the time of the December 
1989 RO decision did not contain some of the diagnoses found 
in the newly submitted evidence.  However, as noted, the 
evidence (service medical records and VA clinical records) 
that was of record in December 1989 showed in-service 
treatment for complaints of headaches and for a neck disorder 
following a motor vehicle accident in 1965.  Thus, the newly 
submitted evidence showing diagnoses of headaches and a neck 
disorder is cumulative of evidence already of record.  More 
importantly, there is still no competent evidence in the 
newly submitted evidence that links either of the veteran's 
claimed disabilities to active service.

The veteran has asserted in lay statements submitted to the 
RO that he currently experiences headaches and a neck 
disorder that were first incurred during active service.  The 
veteran, as a lay person, would not be competent to render a 
probative opinion on a medical matter such as the etiology of 
either of his claimed disabilities.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In addition, the veteran's newly 
submitted statements are cumulative of statements that were 
of record at the time of the December 1989 rating decision.

Absent any objective medical evidence of a nexus between the 
veteran's claimed headaches or a neck disorder and active 
service, the newly received evidence does not relate to an 
unestablished fact necessary to substantiate either claim and 
does not raise a reasonable possibility of substantiating 
either of the veteran's service connection claims.  
Accordingly, the Board finds that, as new and material 
evidence has not been received, the claims for service 
connection for headaches and for a neck disorder are not 
reopened.


ORDER

As new and material evidence has not been received, the claim 
for service connection for headaches is not reopened.

As new and material evidence has not been received, the claim 
for service connection for a neck disorder is not reopened.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


